Let me begin,
Mr. President, by congratulating you upon your
election as President of the General Assembly and
assure you of my country’s unwavering support for
your endeavours. Your previous experience at the
United Nations ensures that under your guidance the
Assembly will continue to promote the values and
principles of our Organization.
I also wish to extend our sincere thanks to the
outgoing President, Mr. Ping. His tireless efforts in all
fields, particularly in the preparations for the High-
level Plenary Meeting, have been exemplary.
Greece fully subscribes to the statement delivered
earlier by the Foreign Secretary of the United Kingdom
on behalf of the European Union, as well as to the
European Union priorities presented to the General
Assembly.
I would also like to express our appreciation to
the Secretary-General for his relentless efforts to
promote peace and security and to safeguard the moral
authority and the pre-eminent role of our United
Nations.
At the beginning of the twenty-first century, we
continue to face many threats and challenges that
undermine the basic values and principles of our
societies and test our will and determination to abide
by the obligations and restraints inherent in those
values and principles. Only through concerted
collective action, dialogue and mutual understanding
can we confront them and pave the way for a better and
brighter future.
Terrorism has emerged as the most important
challenge of our times, creating an atmosphere of
collective fear, intolerance and a never-ending cycle of
violence. Throughout history, violence has never
proven to be an answer to our problems. Peace,
stability and security can only be achieved through
tolerance, acceptance and the realization that our
common interests far outweigh our differences. There
is no justification whatsoever for terrorism. It is high
time for an urgent collective effort to put an immediate
end to that modern scourge.
Natural disasters, like the tsunami in Asia and the
recent hurricane in the southern part of the United
States — with so many victims and unimaginable
destruction — also demonstrate sufficiently the
importance of international cooperation and the urgent
need for human solidarity.
I am fully aware of the importance of economic
development for a considerable part of the world.
Security and sustainable development go hand in hand.
Our collective commitment and efforts are needed to
correct the imbalances and disparities in the world. It is
only a matter of time before extreme poverty, hunger
and the catastrophic impact of widespread diseases will
lead to strife, internal or external. The foremost
example of that is in Africa, where the vicious cycle of
poverty, conflict and HIV/AIDS produces an explosive
combination ripping apart the fabric of their societies
and threatening them with unprecedented and dire
consequences.
22

Multilateral cooperation is the only way to a
better world. The international multilateral system
must be enhanced and strengthened. Greece fully
participates in the policies formulated by the European
Union and the various international organizations that
contribute to the economic development of all areas of
the world in order to redress existing imbalances.
We appreciate the value of cultural diversity in a
world unfortunately so often divided by discrimination.
We believe in dialogue among cultures, among people
and among societies. We fully support the peaceful
resolution of all our disputes on the basis of
international law and the United Nations Charter. We
are deeply committed to the United Nations and what it
represents and to effective multilateralism and the pre-
eminence of international law.
Looking at Greece’s immediate neighbourhood,
the Balkans, we realize that it has not yet been fully
transformed into a region of peace, stability and
prosperity.
In Kosovo, the trauma created by the repression
of the past and the inter-ethnic violence that plagued
the region for so long has yet to be healed. There is a
need for a settlement that is in conformity with
international legality, as expressed by the United
Nations, and with European standards and values — a
settlement which will enhance regional stability.
We remain convinced that European integration is
the only way to find permanent solutions to existing
problems and challenges in the area. At the same time,
regional cooperation must be strengthened so as to
effectively address the problems of the neighbourhood.
Greece, which holds the chairmanship-in-office of the
South-East European Cooperation Process, is
determined to strengthen the institutional aspects of
that process and to develop it into the real voice of the
region.
I deeply regret that the Cyprus problem remains
unresolved. In the 31 years of military occupation of
more than one third of the territory of Cyprus, Greece
has strongly supported every attempt and initiative by
the United Nations to achieve a comprehensive
settlement of the Cyprus problem.
In the light of the outcome of last year’s
referendums, which should be fully respected, any new
initiative will have to be carefully prepared so as to
ensure real chances for success. For our part, we are
ready to work towards building the necessary common
ground, which will render possible the re-launching of
meaningful negotiations.
Our ultimate goal remains an agreed solution
between the two parties. We remain steadfastly
committed to reaching a just and viable solution for the
reunification of the island following negotiations on
the basis of the Secretary-General’s plan and the
relevant Security Council resolutions, and in
conformity with European Union principles and acquis.
In this endeavour, Greece will spare no effort.
The climate of our bilateral relations with Turkey
over recent years has been constantly improving. We
have made vigorous efforts to put our relations on a
new, solid track. Significant progress has been
achieved in several areas of our bilateral cooperation,
and Turkey’s European Union perspective will further
broaden the scope of our relations.
The latest developments in the Middle East allow
us to maintain a certain level of reserved optimism.
The Israeli withdrawal from Gaza and parts of the
northern West Bank does, indeed, constitute an
important milestone. This is a momentous opportunity
to revitalize the road map and to move the process a
step closer to achieving a fair, lasting and
comprehensive peace in the Middle East.
The road map remains the framework for the
achievement of a just and lasting peace. Both parties
should concentrate on fulfilling their respective
obligations and commitments and refrain from any and
all unilateral actions which threaten to prejudge the
outcome of final status negotiations and undermine
efforts at building confidence on the ground.
Our shared goal remains the realization of a two-
State solution: Israel and a democratic, viable and
territorially contiguous State of Palestine, living side
by side in peace and security.
With regard to Iraq, Greece underlines the
importance of its territorial integrity and unity in the
framework of a federal system. We remain particularly
concerned, however, about the ongoing violence,
which makes it imperative to follow the timetable of
the political process that will lead the country to
normalcy, which is of vital importance for peace and
stability in the entire region. We fully support Iraq in
this difficult mission.
23

My country has a long, historic relationship with
the African continent and its peoples. We have
witnessed with great concern the series of conflict
situations that have been plaguing Africa for many
years. We are following developments in all cases and
are trying to make positive contributions, whether in
the Sudan, in the Democratic Republic of Congo or
other countries of West Africa, in the settlement of the
dispute between Ethiopia and Eritrea, and elsewhere.
The emerging pivotal role of the African Union in
dealing with African crises has our full support and
deep appreciation.
Last Friday, we adopted a historic declaration,
which constitutes a new and important step in the
direction of enforcing collective security and
strengthening the United Nations capacity to deal with
the new challenges and threats that our societies are
facing today. Our efforts should now focus on the
implementation of the commitments made, so that
generations to come can live in a better and more
secure world.